                 Case 2:20-cv-00964-RSM Document 23 Filed 01/19/21 Page 1 of 5



 1

 2

 3                                                  THE HONORABLE RICARDO S. MARTINEZ
 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
      BLACKSTONE INTERNATIONAL, LTD.,                       CASE NO. 2:20-CV-00964-RSM
11    a Maryland corporation,
12                       Plaintiff,                         STIPULATED MOTION AND
                                                            ORDER REGARDING
13            v.                                            DEFENDANT’S MOTION TO
                                                            COMPEL ARBITRATION AND TO
14    COSTCO WHOLESALE CORPORATION,                         STAY PROCEEDINGS
      a Washington corporation,
15                                                          NOTE ON MOTION CALENDAR:
                          Defendant.                        Friday, January 15, 2021
16

17
                                              STIPULATION
18
            1.       Defendant Costco Wholesale Corporation (“Costco”) has filed a Motion to Compel
19
     Arbitration and to Stay Proceedings [Docket No. 12] (the “Arbitration Motion”). In its Arbitration
20
     Motion, Costco requests that the Court compel plaintiff Blackstone International, Ltd.
21
     (“Blackstone”) to “arbitrate its claims in this action and stay this action pending the arbitration
22
     proceeding.” Arbitration Motion at p.2. Costco has also initiated an arbitration proceeding against
23
     Blackstone, which is currently pending before the American Arbitration Association as Case No.
24
     01-20-0005-5583 (the “AAA Arbitration Proceeding”).
25
            2.       Blackstone opposes the Arbitration Motion, challenges arbitrability (including the
26
     validity and/or enforceability of any purported arbitration agreements), and disputes that its claims
27

     STIPULATED MOTION                                                          GOLDFARB & HUCK
     AND ORDER - 1                                                              ROTH RIOJAS, PLLC
                                                                             925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-00964-RSM                                                Seattle, Washington 98104
                                                                                     (206) 452-0260
                 Case 2:20-cv-00964-RSM Document 23 Filed 01/19/21 Page 2 of 5



 1   against Costco in this action are arbitrable. However, rather than oppose the Arbitration Motion
 2   and while reserving all rights concerning arbitration and arbitrability (including whether any
 3   purported arbitration agreement is valid and/or enforceable), and based on Costco’s agreement to
 4   adjust the schedule in the Arbitration Proceeding to accommodate submission to the Arbitrator,
 5   Blackstone will allow the Arbitrator in the Arbitration Proceeding to determine the arbitrability of
 6   the claims at issue in the Arbitration Motion.
 7          3.         In addition, Blackstone has asserted a separate action against defendants E2
 8   Limited, Collin Carpenter, Big Box Sales & Marketing Inc., and Technomate Manufactory, Ltd.
 9   (collectively, the “E2 Defendants”), which is also currently pending before this Court as Case No.
10   2:20-cv-01686-RSM (the “E2 Action”).            The E2 Defendants are represented by the same
11   undersigned counsel representing Costco. The E2 Defendants and Costco believe that the E2
12   Action should be consolidated with this action. Blackstone believes that the issue of arbitrability
13   of the claims at issue in the Arbitration Motion should be addressed first and, if there are claims
14   remaining in this action that are not arbitrable, then the parties can address whether consolidation
15   is appropriate.
16          4.         Counsel for the parties have met and conferred in good faith regarding the pending
17   Arbitration Motion and possible consolidation. Accordingly, pursuant to the parties’ stipulation,
18   and subject to the Court’s approval, the parties specifically agree as follows:
19                     (a)    The parties will allow the Arbitrator in the AAA Arbitration Proceeding to
20                            determine arbitrability of the claims that Blackstone has asserted in this
21                            action, and this action will be stayed pending the Arbitrator’s determination
22                            of arbitrability of those claims.
23                     (b)    Except for the right to appeal and/or vacate an arbitrator’s decision that may
24                            exist (if any) under federal law, Washington law, and/or the AAA rules, the
25                            parties further agree that they will respect and abide by the final decision of
26                            the Arbitrator in the AAA Arbitration Proceeding regarding arbitrability of
27                            the claims Blackstone has asserted in this action and not challenge such

     STIPULATED MOTION                                                            GOLDFARB & HUCK
     AND ORDER - 2                                                                ROTH RIOJAS, PLLC
                                                                               925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-00964-RSM                                                  Seattle, Washington 98104
                                                                                       (206) 452-0260
             Case 2:20-cv-00964-RSM Document 23 Filed 01/19/21 Page 3 of 5



 1                        decision in this or any other action.
 2                (c)     Costco’s pending Arbitration Motion shall be stricken as moot.
 3                (d)     If the Arbitrator determines that all of the claims asserted by Blackstone
 4                        against Costco in this action are arbitrable, then this action shall continue to
 5                        be stayed pending the AAA Arbitration Proceeding.
 6                (e)     If the Arbitrator determines that any of the claims asserted by Blackstone
 7                        against Costco are not arbitrable, then the stay will be lifted in this action
 8                        with respect to such claims and such claims will proceed and be tried in this
 9                        Court.
10                (f)     In addition, if the Arbitrator determines that any of the claims asserted by
11                        Blackstone against Costco are not arbitrable, the parties shall meet and
12                        confer in good faith concerning whether the E2 Action should be
13                        consolidated with this action.
14

15   SO STIPULATED this January 15, 2021.
16

17
        By: /s/ Christopher M. Huck                     By: /s/ Frederic G. Ludwig, III
18         Christopher M. Huck                              Frederic G. Ludwig, III
           (WSBA No. 34104)                                 (admitted pro hac vice)
19      Goldfarb & Huck Roth Riojas, PLLC               Ludwig, APC
        925 Fourth Avenue, Suite 3950                   12463 Rancho Bernardo Road, No. 532
20      Seattle, WA 98104                               San Diego, CA 92128
        Phone: 206-452-0260                             Phone: 619-929-0873
21      Email: huck@goldfarb-huck.com                   Email: eric.ludwig@ludwigiplaw.com

22      Attorneys for Plaintiff                         Attorneys for Defendant
        Blackstone International Ltd.                   Costco Wholesale Corporation
23

24

25

26

27

     STIPULATED MOTION                                                         GOLDFARB & HUCK
     AND ORDER - 3                                                             ROTH RIOJAS, PLLC
                                                                            925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-00964-RSM                                               Seattle, Washington 98104
                                                                                    (206) 452-0260
              Case 2:20-cv-00964-RSM Document 23 Filed 01/19/21 Page 4 of 5



 1                                                 ORDER
 2          Pursuant to the above Stipulated Motion, IT IS SO ORDERED. Costco’s pending
 3   Arbitration Motion [Docket No. 12] is stricken as moot. This action is hereby STAYED pending
 4
     the Arbitrator’s determination of arbitrability of the claims at issue in the Arbitration Motion. The
 5
     parties shall notify the Court within fourteen (14) days of the Arbitrator’s decision and file a Joint
 6
     Report outlining the parties’ respective positions in light of that decision, including with respect
 7

 8   to modification of any of the deadlines in the Order Setting Trial Date and Related Dates [Dkt. No.

 9   21].

10

11
            DATED this 19th day of January, 2021.
12

13

14

15
                                                    A
                                                    RICARDO S. MARTINEZ
16                                                  CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION                                                          GOLDFARB & HUCK
     AND ORDER - 4                                                              ROTH RIOJAS, PLLC
                                                                             925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-00964-RSM                                                Seattle, Washington 98104
                                                                                     (206) 452-0260
              Case 2:20-cv-00964-RSM Document 23 Filed 01/19/21 Page 5 of 5



 1                                 CERTIFICATE OF SERVICE
 2          The undersigned certifies that the foregoing document was filed electronically with the

 3   Clerk of the Court using the CM/ECF system on January 15, 2021 and was served via the Court’s

 4   CM/ECF system on all counsel of record.

 5          DATED this January 15, 2021.
 6

 7                                              /s/ Christopher M. Huck__________________
                                                Christopher M. Huck, WSBA No. 34104
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION                                                     GOLDFARB & HUCK
     AND ORDER - 5                                                         ROTH RIOJAS, PLLC
                                                                        925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-00964-RSM                                           Seattle, Washington 98104
                                                                                (206) 452-0260
